Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Examiner agrees that Richey fails to explicitly teach the bolded claim section elements quoted by Applicant on page 8 of Applicant’s remarks. 
	Applicant further argues 
Lemonik does not cure this deficiency of Richey. With respect to claim 13, the Action, at pages 14-15, alleges that: 
Lemonik discloses wherein: the data document comprises a description of a graphical layout of multiple objects (col. 20, lines 47-56, disclosing collaborative editing sessions wherein graphical layout objects can be modified, such as source, height, width, alignment, note alignment is a graphical position)-, and the determining whether the concurrency check is required comprises: determining that the description of the change comprises a changing of a graphical position coordinate of one of the multiple objects (col. 20, lines 47-56, disclosing collaborative editing sessions wherein graphical layout objects can be modified, such as source, height, width, alignment, note alignment is a graphical position). 
Lemonik discusses "addressable objects with properties that can be updated by [a] user." (Lemonik, col. 20 lines 48-49) and states that "an image entity can include updateable properties such as source, height, width, alignment, and the like." (Id. at col. 20, 50-51.) However, the Applicant cannot find anywhere that Lemonik describes a property as being one "that can be updated according to a last-change-wins strategy," 
	Lemonik teaches “the logic 266 can resolve data collisions (e.g. instances where multiple users edit the same document portion or apply conflicting documents) by applying a consistent set of rules to all user changes.” See col. 17:35-38. Examiner finds that one skilled in the art can be updated according to a last-change-wins strategy.  That is, Lemonik teaches that any consistent set of rules can be used by logic 266 to resolve conflicts and does not exclude “last chance wins.”  Examiner further finds that a “last chance wins” update was well known in the art before the effective filing date of the invention (see at least US 20130254416 A1 ¶ 33,  US 20060031450 A1 ¶ 62, and US 20160034433 A1 ¶ 12) and updating in general using “last chance wins”  would have been obvious in order to avoid wasted effort.  See US 20060031450 A1 ¶ 62.  However, see below. 
	Applicant further argues “let alone determining whether a concurrency check can be omitted based on a determination that such a property is targeted by an update.” 
	Examiner agrees that Lemonik and the prior art of record fails to teach, alone or in combination, the ordered combination of “wherein the data document comprises a description of a graphical layout of multiple objects” and “wherein the determining that the concurrency check can be omitted comprises determining that the update targets a property of the description of the graphical layout that can be updated according to a last-change-wins strategy” as required by each independent claim.  Thus, claims 1, 3-11, and 13-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159